320 U.S. 703
67 S.Ct. 122
91 L.Ed. 613
Alfred TESTA and Paul A. Porter, Administrator,  Office of Price Administration, petitioners,v.Harry KATT.
No. 431.
Supreme Court of the United States
October 28, 1946

Sol. Gen. McGrath and J. Raymond Dubee, for petitioners.
Messrs. Paul M. Segal, Harry P. Warner, Henry G. Fischer, George S. Smith, Philip J. Hennessey, Jr., and John W. Willis, for respondent.


1
Petition for writ of certiorari to the Supreme Court for Providence and Bristol Counties, State of Rhode Island.


2
Granted.